DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
2.    	This is a Final Office action in response to applicant's remarks/arguments filed on 06/22/2022.
3.    	Status of the claims:
•    No claims have been amended.
•    Claims 2-10, 22-23, 26, 29-37, 49-50, and 53 are currently pending and have been examined.

Response to remarks/arguments
4.    	Applicant’s remarks/arguments filed on 06/22/2022 with respect to the rejection of claims 2-10, 22-23, 26, 29-37, 49-50, and 53 have been fully considered but they are not persuasive.
5.    	On pages 1-3 of Applicant’s remarks dated 06/22/2022, Applicant respectfully submits that Lee at least fails to disclose “receiving, from a network node, separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH,” as recited in claim 2.    
6.    	In response to applicant’s remarks, the examiner respectfully disagrees. Note that, in the process of the examination, the claim is given its broadest reasonable interpretation (BRI) according to the specification. That is, in addition to previous cited paragraphs, sections 19, 89, 92-93, 95, 115 further disclose transmitting the data may further include processes, features, means, or instructions for transmitting the data during a second SC-MCCH modification period after the first SC-MCCH modification period. Some examples of the method, apparatus for transmitting the data may further include processes, features, means, or instructions for transmitting the data during a plurality of SC-MCCH modification periods that each comprise a plurality of repetitions of the SC-MCCH. Moreover, section 93 discloses base station 105-a may multicast or broadcast the segmented data during the SC-MCCH modification periods based on the transmission start period and the transmission end period in the transmission schedule. Because of the multicasting or broadcasting data (e.g., eMBMS data) via SC-MCCH logical channel, base station 105-a may transmit an indication to UE 115-a or UE 115-b device indicating the transmission via the SC-MCCH logical channel before multicasting or broadcasting to the UE 115-a or UE 115-b. In view of the above, it is believed that the cited reference Lee et al. (US 20180145839 A1) teaches the limitation “receiving, from a network node, separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH” as required by independent claim 2.
7.	Regarding independent claims 26, 29 and 53, the examiner’s responses with respect to argued independent claim 2 are applied to those claims as well. Therefore, independent claims 2, 26, 29, 53 and their dependent claims, if any, are NOT allowable over the cited prior art of record.
Please see the rejection below.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 2-10, 22-23, 26, 29-37, 49-50, and 53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20180145839 A1).

Regarding claim 2, Lee discloses a method of operation of a wireless device to receive a plurality of Single-Cell Multicast Control Channel, SC-MCCH, segments, comprising:
obtaining information regarding segmentation of a SC-MCCH into a plurality of SC-MCCH segments (Lee, para. 19, 89-92, 109: A transmission schedule may be associated with multicasting or broadcasting segmented data via the SC-MCCH. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification period. Moreover, para. 19 discloses transmitting the data during a plurality of SC-MCCH modification periods that each comprise a plurality of repetitions of the SC-MCCH, i.e. SC-MCCH may be segmented into SC-MCCH Modification Period and SC-MCCH Repetition Period or SC-MCCH may be segmented into multiple SC-MCCH Repetition Period 535, 535-a, or 535-b (see section 109) OR multiple SC-MCCH Modification Period 635, 635-a, 635-b, or 635-c (see section 111)); 
receiving, from a network node, separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH (Lee, Fig. 6, para. 19, 92, 111, 89, 93, 95, 115: transmission configuration 600 may represent aspects of techniques performed by base station 105. Transmission configuration 600 may be an example of a transmission schedule for broadcasting or multicasting segmented data via a control channel. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification periods 635, 635-a, 635-b, or 635-c.); and 
wherein obtaining the information regarding segmentation of the SC-MCCH into the plurality of SC-MCCH segments comprises: 
         	receiving separate Downlink Control Information, DCI, messages scheduling the separate transmissions for the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 3, Lee discloses the method of claim 2 wherein receiving, from the network node, the separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH comprises: 
receiving the separate transmissions for the plurality of SC-MCCH segments in accordance with the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 4, Lee discloses the method of claim 2 wherein, for each SC-MCCH segment, the separate DCI message scheduling the separate transmission for the SC-MCCH segment comprises an indication of a Modulation and Coding Scheme, MCS, and repetition number for the separate transmission for the SC-MCCH segment (Lee, para. 71: The number of bits carried by each resource element may depend on the modulation scheme. Thus, the more resource blocks that a UE receives and the higher the modulation scheme, the higher the data rate may be. Moreover, para. 109 discloses one or more SC-MCCH durations may be separated by a SC-MCCH repetition period (e.g., SC-MCCH repetition period 535, 535-a, or 535-b). For example, SC-MCCH duration 530 and SC-MCCH duration 530-a may be separated by SC-MCCH repetition period 535). 

Regarding claim 5, Lee discloses the method of claim 2 wherein, for each SC-MCCH segment, the separate DCI message scheduling the separate transmission for the SC-MCCH segment comprises an indication as to whether there is a subsequent SC-MCCH segment scheduled and at what time interval a next SC-MCCH segment is scheduled (Lee, abstract, para. 53, 70: The data may be segmented at a particular protocol layer and mapped to several transmission time intervals within each repetition of the control channel). 

Regarding claim 6, Lee discloses the method of claim 2 wherein configuration of the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments is configured in system information (Lee, para. 94, 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 7, Lee discloses the method of claim 2 wherein configuration of the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments is derived by the wireless device (Lee, para. 94: base station 105-a may transmit a direction indication information (DII) message to UE 115-a or UE 115-b. The DII message may be configured based on a category of UE 115-a and UE 115-b. For example, the DII message may be a DCI N2 message based on UE 115-a or UE 115-b categorized as CAT-NB1. Alternatively, the DII message may be a DCI 6-2 message based on UE 115-a or UE 115-b categorized as CAT-M1, e.g. separate transmissions for the plurality of SC-MCCH segments is derived by the UE). 

Regarding claim 8, Lee discloses the method of claim 2 wherein two or more types of DCI messages are configured, wherein the two or more types of DCI messages comprise a first type of DCI message for non-segmented SC-MCCH scheduling and a second type of DCI message for segmented SC-MCCH scheduling, wherein the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments are of the second type (Lee, para. 94, 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU (e.g. non-segmented SC-MCCH scheduling). Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel (e.g. segmented SC-MCCH scheduling), and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 9, Lee discloses the method of claim 2 wherein receiving the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments comprises: receiving a first DCI message that schedules a transmission for a first SC-MCCH segment of the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel); and
receiving a second DCI message that schedules a transmission for a second SC-MCCH segment of the plurality of SC-MCCH segments (Lee, para. 134: transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 10, Lee discloses the method of claim 9 wherein receiving, from the network node, the separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH comprises: 
receiving the transmission for the first SC-MCCH segment in accordance with the first DCI message (Lee, para. 134: DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel); and 
receiving the transmission for the second SC-MCCH segment in accordance with the second DCI message (Lee, para. 134: transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 22, Lee discloses the method of claim 2 wherein a combined size of the plurality of SC-MCCH segments is greater than a maximum Transport Block Size, TBS, for the wireless device (Lee, para. 88, 107: data having a data size exceeding dimensions of a transport block (TB) may be segmented in multiple protocol data units (PDUs). Moreover para. 68 discloses a UE 115 may ensure that transmission packets are organized into appropriately sized blocks (corresponding to the MAC layer transport block size). If an incoming data packet (i.e., a PDCP or RRC SDU) is too big for transmission, the RLC layer may segment it into several smaller RLC PDUs. If the incoming packets are too small, the RLC layer may concatenate several of them into a single, larger RLC PDU. Each RLC PDU may include a header including information about how to reassemble the data. The RLC layer may also ensure that packets are reliably transmitted). 

Regarding claim 23, Lee discloses the method of claim 2 wherein the wireless device is an enhanced Machine Type Communication, eMTC/further enhanced Machine Type Communication, FeMTC, User Equipment, UE, or a Narrowband Internet of Things, NB-IoT, UE (Lee, para. 5, 47, 54, 77: A UE 115 may be an Internet of things (IoT) device, an Internet of Everything (IoE) device, narrowband-internet of things (NB-IOT) or enhanced machine type communication (eMTC), within a network). 

Regarding claim 26, Lee discloses a wireless device for receiving a plurality of Single-Cell Multicast Control Channel, SC-MCCH, segments, the wireless device comprising: 
an interface configured to transmit to and receive from a network node in a wireless communication system (Lee, Fig. 12: Receiver 1210 and Transmitter 1220); a processor (Fig. 12, para. 143: Wireless device 1205 may also include a processor) operable to: 
obtain information regarding segmentation of a SC-MCCH into a plurality of SC-MCCH segments (Lee, para. 19, 89-92, 109: A transmission schedule may be associated with multicasting or broadcasting segmented data via the SC-MCCH. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification period. Moreover, para. 19 discloses transmitting the data during a plurality of SC-MCCH modification periods that each comprise a plurality of repetitions of the SC-MCCH, i.e. SC-MCCH may be segmented into SC-MCCH Modification Period and SC-MCCH Repetition Period or SC-MCCH may be segmented into multiple SC-MCCH Repetition Period 535, 535-a, or 535-b (see section 109) OR multiple SC-MCCH Modification Period 635, 635-a, 635-b, or 635-c (see section 111)); and
receive, from the network node via the interface, separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH (Lee, Fig. 6, para. 19, 92, 111, 89, 93, 95, 115: transmission configuration 600 may represent aspects of techniques performed by base station 105. Transmission configuration 600 may be an example of a transmission schedule for broadcasting or multicasting segmented data via a control channel. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification periods 635, 635-a, 635-b, or 635-c.); and
wherein a processor operable to obtain the information regarding segmentation of the SC-MCCH into the plurality of SC-MCCH segments comprises the processor operable to: receive separate Downlink Control Information, DCI, messages scheduling the separate transmissions for the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 29, Lee discloses a method of operation of a network node to schedule and transmit a plurality of Single-Cell Multicast Control Channel, SC-MCCH, segments, comprising: 
providing, to one or more wireless devices, information regarding segmentation of a SC-MCCH into a plurality of SC-MCCH segments (Lee, para. 19, 89-92, 109: A transmission schedule may be associated with multicasting or broadcasting segmented data via the SC-MCCH. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification period. Moreover, para. 19 discloses transmitting the data during a plurality of SC-MCCH modification periods that each comprise a plurality of repetitions of the SC-MCCH, i.e. SC-MCCH may be segmented into SC-MCCH Modification Period and SC-MCCH Repetition Period or SC-MCCH may be segmented into multiple SC-MCCH Repetition Period 535, 535-a, or 535-b (see section 109) OR multiple SC-MCCH Modification Period 635, 635-a, 635-b, or 635-c (see section 111));
transmitting, to the one or more wireless devices, separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH (Lee, Fig. 6, para. 19, 92, 111, 89, 93, 95, 115: transmission configuration 600 may represent aspects of techniques performed by base station 105. Transmission configuration 600 may be an example of a transmission schedule for broadcasting or multicasting segmented data via a control channel. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification periods 635, 635-a, 635-b, or 635-c.); and
wherein providing the information regarding segmentation of the SC-MCCH into the plurality of SC-MCCH segments comprises: providing separate Downlink Control Information, DCI, messages scheduling the separate transmissions for the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 30, Lee discloses the method of claim 29 wherein transmitting the separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH comprises: 
transmitting the separate transmissions for the plurality of SC-MCCH segments in accordance with the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 31, Lee discloses the method of claim 29 wherein, for each SC-MCCH segment, the separate DCI message scheduling the separate transmission for the SC-MCCH segment comprises an indication of a Modulation and Coding Scheme, MCS, and repetition number for the separate transmission for the SC-MCCH segment (Lee, para. 71: The number of bits carried by each resource element may depend on the modulation scheme. Thus, the more resource blocks that a UE receives and the higher the modulation scheme, the higher the data rate may be. Moreover, para. 109 discloses one or more SC-MCCH durations may be separated by a SC-MCCH repetition period (e.g., SC-MCCH repetition period 535, 535-a, or 535-b). For example, SC-MCCH duration 530 and SC-MCCH duration 530-a may be separated by SC-MCCH repetition period 535). 

Regarding claim 32, Lee discloses the method of claim 29 wherein, for each SC-MCCH segment, the separate DCI message scheduling the separate transmission for the SC-MCCH segment comprises an indication as to whether there is a subsequent SC-MCCH segment scheduled and at what time interval a next SC-MCCH segment is scheduled (Lee, abstract, para. 53, 70: The data may be segmented at a particular protocol layer and mapped to several transmission time intervals within each repetition of the control channel). 

Regarding claim 33, Lee discloses the method of claim 29 wherein configuration of the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments is configured in system information (Lee, para. 94, 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 34, Lee discloses the method of claim 29 wherein configuration of the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments is derived by the one or more wireless devices (Lee, para. 94: base station 105-a may transmit a direction indication information (DII) message to UE 115-a or UE 115-b. The DII message may be configured based on a category of UE 115-a and UE 115-b. For example, the DII message may be a DCI N2 message based on UE 115-a or UE 115-b categorized as CAT-NB1. Alternatively, the DII message may be a DCI 6-2 message based on UE 115-a or UE 115-b categorized as CAT-M1, e.g. separate transmissions for the plurality of SC-MCCH segments is derived by the UE). 

Regarding claim 35, Lee discloses the method of claim 29 wherein two or more types of DCI messages are configured, wherein the two or more types of DCI messages comprise a first type of DCI message for non-segmented SC-MCCH scheduling and a second type of DCI message for segmented SC-MCCH scheduling, wherein the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments are of the second type (Lee, para. 94, 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU (e.g. non-segmented SC-MCCH scheduling). Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel (e.g. segmented SC-MCCH scheduling), and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 36, Lee discloses the method of claim 29 wherein providing the separate DCI messages scheduling the separate transmissions for the plurality of SC-MCCH segments comprises: providing a first DCI message that schedules a transmission for a first SC-MCCH segment of the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel); and
providing a second DCI message that schedules a transmission for a second SC-MCCH segment of the plurality of SC-MCCH segments (Lee, para. 134: transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 37, Lee discloses the method of claim 36 wherein transmitting the separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH comprises: 
transmitting the transmission for the first SC-MCCH segment in accordance with the first DCI message (Lee, para. 134: DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel); and 
transmitting the transmission for the second SC-MCCH segment in accordance with the second DCI message (Lee, para. 134: transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants). 

Regarding claim 49, Lee discloses the method of claim 29 wherein a combined size of the plurality of SC-MCCH segments is greater than a maximum Transport Block Size, TBS, for the one or more wireless devices (Lee, para. 88, 107: data having a data size exceeding dimensions of a transport block (TB) may be segmented in multiple protocol data units (PDUs). Moreover para. 68 discloses a UE 115 may ensure that transmission packets are organized into appropriately sized blocks (corresponding to the MAC layer transport block size). If an incoming data packet (i.e., a PDCP or RRC SDU) is too big for transmission, the RLC layer may segment it into several smaller RLC PDUs. If the incoming packets are too small, the RLC layer may concatenate several of them into a single, larger RLC PDU. Each RLC PDU may include a header including information about how to reassemble the data. The RLC layer may also ensure that packets are reliably transmitted). 

Regarding claim 50, Lee discloses the method of claim 29 wherein the one or more wireless devices comprise an enhanced Machine Type Communication, eMTC/further enhanced Machine Type Communication, FeMTC, User Equipment, UE, and/or a Narrowband Internet of Things, NB-IoT, UE (Lee, para. 5, 47, 54, 77: A UE 115 may be an Internet of things (IoT) device, an Internet of Everything (IoE) device, narrowband-internet of things (NB-IOT) or enhanced machine type communication (eMTC), within a network). 

Regarding claim 53, Lee discloses a network node for scheduling and transmitting a plurality of Single-Cell Multicast Control Channel, SC-MCCH, segments, the network node comprising: 
an interface configured to transmit to and receive from one or more wireless devices in a wireless communication system (Lee, Fig. 8, para. 116: Receiver 810 and Transmitter 820); a processor (Fig. 8: Wireless device 805 may also include a processor) operable to: 
provide, to the one or more wireless devices, information regarding segmentation of a SC-MCCH into a plurality of SC-MCCH segments (Lee, para. 19, 89-92, 109: A transmission schedule may be associated with multicasting or broadcasting segmented data via the SC-MCCH. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification period. Moreover, para. 19 discloses transmitting the data during a plurality of SC-MCCH modification periods that each comprise a plurality of repetitions of the SC-MCCH, i.e. SC-MCCH may be segmented into SC-MCCH Modification Period and SC-MCCH Repetition Period or SC-MCCH may be segmented into multiple SC-MCCH Repetition Period 535, 535-a, or 535-b (see section 109) OR multiple SC-MCCH Modification Period 635, 635-a, 635-b, or 635-c (see section 111)); and 
transmit, to the one or more wireless devices via the interface, separate transmissions for the plurality of SC-MCCH segments in accordance with the information regarding segmentation of the SC-MCCH (Lee, Fig. 6, para. 19, 92, 111, 89, 93, 95, 115: transmission configuration 600 may represent aspects of techniques performed by base station 105. Transmission configuration 600 may be an example of a transmission schedule for broadcasting or multicasting segmented data via a control channel. The transmission schedule may include multiple transmission opportunity periods, i.e., SC-MCCH modification periods 635, 635-a, 635-b, or 635-c.); and 
wherein a processor operable to provide the information regarding segmentation of the SC-MCCH into the plurality of SC-MCCH segments comprises the processor operable to: provide separate Downlink Control Information, DCI, messages scheduling the separate transmissions for the plurality of SC-MCCH segments (Lee, para. 134: DCI component 1050 may transmit downlink control information that assigns resources of the set of subframes associated with each MAC PDU. Additionally or alternatively, DCI component 1050 may transmit a plurality of grants for the SC-MCCH on a downlink control channel, and wherein transmitting the data on the SC-MCCH comprises transmitting a plurality of MAC packets within a duration associated with the plurality of grants).  

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466